Citation Nr: 1824894	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  09-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a higher rating for degenerative joint disease (DJD), right knee associated with residuals right knee injury, postoperative with osteochondritis, currently rated as 10 percent disabling prior to November 20, 2017.

2. Entitlement to higher ratings for residuals, right knee injury, postoperative with osteochondritis, based on instability, currently rated as 10 percent disabling prior to June 20, 2016, and 20 percent from that date to November 20, 2017.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a December 2008 rating decision, the RO granted a temporary total evaluation (100 percent) for DJD, right knee, effective November 24, 2008 based on surgical procedure.

In October 2014 the Veteran was afforded an informal conference hearing before a decision review officer (DRO) at the RO.  A transcript of the hearing is associated with the claims file.

In April 2016 the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for further development.

In a March 2017 rating decision, based on evidence of instability, the RO increased the evaluation to 20 percent, effective June 20, 2016, for residuals, right knee injury, postoperative with osteochondritis.

In a January 2018 rating decision, the RO granted a temporary total for right knee replacement, effective November 20, 2017.  The rating is projected to be reduced to 30 percent, effective January 1, 2019.  As a total evaluation represents a full grant of benefits, the appeal period before the Board is prior to November 20, 2017, as reflected on the title page.



FINDINGS OF FACT

1. Prior to November 20, 2017, DJD right knee was characterized by x-ray evidence of arthritis with flexion limited to no less than 110 degrees, and extension limited to 0 degrees.

2. Prior to June 20, 2016, right knee instability associated with right knee injury, postoperative with osteochondritis, was no more than slight. 

3. From June 20, 2016 to November 20, 2017, right knee instability associated with right knee injury, postoperative with osteochondritis, was no more than moderate.


CONCLUSIONS OF LAW

1. The criteria for a higher rating for DJD, right knee associated with residuals right knee injury, postoperative with osteochondritis, currently rated as 10 percent disabling prior to November 20, 2017, have not been met.  38 U.S.C. §§ 1155, 5107(b) ( 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5010 (2017).

2. The criteria for higher ratings for residuals, right knee injury, postoperative with osteochondritis, based on instability, currently rated as 10 percent disabling prior to June 20, 2016, and 20 percent from that date to November 20, 2017, have not been met.  38 U.S.C. §§ 1155, 5107(b) ( 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5257 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Increased Rating

The Veteran claims entitlement to higher ratings for his right knee disabilities based on worsening of symptoms.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's DJD of the right knee is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2017).   This diagnostic code provides that arthritis, due to trauma, substantiated by x-ray findings shall be rated as degenerative arthritis. 

Under Diagnostic Code 5003, for degenerative arthritis, a rating will be based either on limitation of motion of the affected joint under the appropriate diagnostic code or, if only a noncompensable limitation of motion is found, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.

Normal range of motion of the knee is zero to 140 degrees.  38 C.F.R. § 4.71a , Plate II.

Under Diagnostic Code 5260 based on limitation of flexion of the leg, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees. 38 C.F.R. § 4.71a, DC 5260.  

Additionally, Diagnostic Code 5261 dictates that limitation of extension of the knee to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

If the criteria for a compensable rating under both Diagnostic Codes 5260 and Diagnostic Code 5261 are met, separate ratings can be assigned. VAOPGCPREC 9-2004 (Sept. 17, 2004).  Similarly, a claimant who has both arthritis and instability of the knee may be rated separately under Diagnostic Codes 5010 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

This is the case here, the Veteran has been granted separate ratings for instability, residual of right knee injury, postoperative with osteochondritis, currently rated as 10 percent disabling prior to June 20, 2016, and 20 percent from that date to November 20, 2017 under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

Knee instability is evaluated under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  A 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  Id.  A 30 percent evaluation, which is the maximum available under this diagnostic code, is warranted for severe subluxation or lateral instability.  Id.  The Board notes that the terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Diagnostic Code 5256 provides criteria for evaluating ankyloses of the knee. 38 C.F.R. § 4.71a.  Favorable ankyloses in full extension or in slight flexion between zero and 10 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256. Ankylosis in flexion between 10 degrees and 20 degrees warrants a 40 percent evaluation.  Id. Ankylosis in flexion between 20 degrees and 45 degrees warrants a 50 percent evaluation.  Id.  Extremely unfavorable ankyloses in flexion at an angle of 45 degrees or more warrants a 60 percent evaluation.  Id.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. See Correia v. McDonald, 28 Vet. App. 158, 168 (2016). 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

Since the grant of service connection for residuals, right knee injury, postoperative with osteochondritits, he has been assigned a 10 percent evaluation prior to June 20, 2016.  This rating has been in place for more than 20 years and is therefore protected.   See 38 C.F.R. § 3.951 (2017).

The Veteran filed a claim for increased ratings on March 20, 2008.  The Board has therefore considered whether an increase is warranted to include up to one year prior to the date of claim.  See 38 C.F.R. § 3.400(o) (2017).  

In a March 2008 Statement in Support of Claim, the Veteran reported symptoms of pain, swelling, decreased range of motion, and stiffness in his right knee.  He also reported that weather caused an increase in pain.

The Veteran was afforded a VA joints examination in May 2008.  He complained of pain in his right knee.  On physical exam, he had a slight limp gait on the right.  Range of motion of the right knee was limited to 120 degrees with pain at 90 to 120 degrees.  There was evidence of tenderness, but no instability, flare-ups, incoordination, fatigue, or weakness.  He was able to perform repetitive use tests with no additional functional loss.

In September 2008 correspondence, the Veteran reported having flare-ups and worsening of right knee symptoms.  He also complained of pain.  See also 2008 VA Treatment Records.  February 2010 x-rays show moderate to severe arthritis of both knees.

March 2009 private treatment records document the Veteran's complaints of pain, crepitus, instability, and osteochondral changes.  See also September 2014 Private Treatment Records.

The Veteran was afforded a VA joints examination in August 2011.  He reported a gradual increase in right knee pain with sitting and manipulation.  He also reported stiffness, locking, and popping.  On examination, there was an antalgic gait that intensified with sitting but dissipated with walking.  Range of motion showed full extension of the right knee.  Bilateral subpatellar crepitus was found.  The Veteran was able to perform repetitive use tests with no additional functional loss after three repetitions.  There was evidence of tenderness, but no effusion, inflammation, weakness, lack of endurance, or incoordination.  Well healed surgical scars on the right knee were noted.

The Veteran was afforded a VA knee and lower leg conditions examination in September 2012.  He complained of pain, clicking, and popping, but no unsteadiness or falling.  He reported flare-ups up to 2 times per week.  No limitations in activities of daily living were noted.  Range of motion in the right knee showed flexion limited to 140 degrees with objective evidence of pain at 120 degrees, and no limitation of extension or objective evidence of pain.  He was able to perform repetitive-use testing with 3 repetitions and no additional function loss.  Symptoms of pain and disturbance of locomotion were noted.  Muscle strength and stability tests were normal.  Additional signs and symptoms of well healed scars, degenerative changes, pain and crepitus were found.  As for functional impact, the Veteran reported working at a school.  He reported the ability to work but problems with prolonged, sitting, standing, and walking.  He also reported taking frequent breaks. 

A November 2012 private letter, documents the Veteran's report of pain that increases with walking, standing, driving, stairs, and prolonged periods of inactivity.  On examination, crepitus upon palpation on flexion and extension was found.  He had a severe right limp and lateral sway upon gait.  A finding of laxity of the right ACL and bilateral ligaments was observed.  X-rays showed bilateral knee osteoarthritis. 

Additional VA treatment records document the Veteran's continued complaints of pain associated with his knee conditions.  See April 2014 VA Treatment Records.  He reported medication and steroid injections to treat pain.  See May 2014 Correspondence.

The Veteran submitted a private knee and lower leg condition Disability Benefits Questionnaire (DBQ) in November 2014.  He reported problems sitting for an extended period of time and loss of range of motion associated with pain.  Findings of instability of station, disturbance of locomotion, and interference with sitting and standing were noted.  The physician found that pain, weakness, fatigability, and incoordination significantly limit functional loss.   It was noted that knees function well with good strength after steroid injections.  On physical exam, crepitus palpated with extension and flexion.  There was evidence of instability, but no atrophy.  Right knee scars were noted.  The Veteran reported problems with driving, riding on long trips, and stability with motion.

In March 2015 the Veteran had a right knee surgical procedure.  Two months post-operative, he had full range of motion in the right knee with less crepitus than prior to surgery.

The Veteran was afforded a VA knee and lower leg VA examination in May 2015.  He reported flare-ups with pain, but no incapacitation.  He reported stiffness, swelling with increased warmth, feeling unsteadiness, and locking, but no, clicking or popping.  He indicated having problems with activities of daily living, such as getting dressed, and occasionally ambulating with a cane.  Right knee muscle strength was normal.  As for functional impact, the Veteran reported limitations with walking and sitting.

The Veteran was afforded a VA knee and lower leg conditions examination in June 2016.  He complained of pain, instability, and flare-ups in the right knee.  He reported the ability to walk about 200 yards before taking a break and no limitations with standing.  Range of motion showed flexion limited to 110 degrees and extension limited to 0 degrees with evidence of pain but no additional functional loss.  There was evidence of tenderness, but no pain with weight bearing.  He was able to perform repetitive use tests with at least three repetitions.  Functional loss was found after three repetitions with flexion limited to 105 degrees and extension limited to 0 degrees.  The examiner opined that results were consistent with the Veteran's statements describing functional loss with repetitive use over time.  There was objective clinical evidence of osteoarthritic changes causing pain, weakness, fatigability or incoordination.  As for flare-ups, the exam was not conducted during a flare-up and the examiner found that results were neither medically consistent or inconsistent with the Veteran's statements describing functional loss.  The examiner could not provide an opinion on pain, weakness, fatigability or incoordination with flare-ups, without resorting to mere speculation.  Muscle strength in the right knee was rated 4 on a 5 point scale.  There was no evidence of muscle atrophy, ankylosis, or joint instability.  There was evidence of scars.  As for functional impact, he complained of problems with extended walking, siting, and standing for prolonged periods of time.

The Board acknowledges the Veteran's claim of worsening and that that the June 2016 was inadequate.  See August 2017 Correspondence.  Specifically, he alleges that the examiner did not listen to him or review medical records he presented during the examination.  To this regard, the Board notes that the June 2016 examiner indicated that he reviewed the Veteran's electronic claims file.  Further, the examiner report documents the Veteran's report of symptoms related to his right knee disability.  The Board finds the Veteran's assertions are unsubstantiated.  Further, as discussed above, the Veteran has been afforded multiple VA examinations throughout the pendency of the appeal and the RO has awarded him total disability evaluations for his surgical procedures.  As such, the Board finds that another VA examination is unwarranted.

In November 2017, the Veteran had a right knee arthroplasty procedure.  His right knee disability is currently rated 100 percent disabling.  The Board is aware that the examination reports are somewhat lacking in that they do not provide estimations of range of motion during flare-ups or with such factors as loss of endurance and do not indicate testing consistent with Correia.  However, at this point the Veteran has had knee replacement and his knee disability is rated 100 percent.  Therefore, the proper course is to adjudicate the case on the evidence of record.  A further examination could not evaluate his knee for the pathology that he had prior to the knee replacement.  Any estimate of loss range of motion during a flare-up or due to lack of endurance or other factors would be too speculative to be of probative value.  He is currently rating 100 percent for the knee so testing consistent with Correia at this point is not of value.

Based on the above, the preponderance of the evidence is against a finding that prior to November 20, 2017 a rating in excess of 10 percent under Diagnostic Code 5003 is warranted for DJD of the right knee. Under the applicable diagnostic code, a higher rating requires occasional incapacitating exacerbations.  Here, although arthritis has been confirmed by x-rays, there is no indication of occasional incapacitating exacerbations.  During a May 2015 DBQ, he reported flare-ups, but no incapacitation.  

The Veteran's DJD right knee symptoms do not warrant a compensable rating based on limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A compensable degree of limitation of motion requires flexion limited to no more than 45 degrees or extension limited to no less than 10 degrees.  Id.  Here, the Veteran's DJD right knee disability has been characterized by pain and, at worst, range of motion from zero to 105 degrees.  Notably, right knee extension has been normal throughout the appeal period.  See 38 C.F.R. § 4.71a, Plate II.  As such, a compensable rating is not warranted based on limitation of motion and the assignment of the 10 percent rating under Diagnostic Code 5003 is appropriate for the entire appeal period.

As for stability of the right knee, prior to June 20, 2016, a rating in excess of 10 percent for residuals of the Veteran's right knee disability is not warranted.  Under Diagnostic Code 5257, a 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  In May 2008, the Veteran had a slight limp gait, but no instability. He complained of instability in March 2009.  During a November 2014 DBQ, instability was noted but the examination report provides no evidence of greater than mild instability.  As such, the Board finds that prior to June 20, 2016, his residual symptoms are more akin to the 10 percent rating currently assigned for slight recurrent subluxation or lateral instability. 

From June 20, 2016 to November 20, 2017, a rating in excess of 20 percent for residuals of the Veteran's right knee disability is not warranted.  Under Diagnostic Code 5257, a 30 percent evaluation is warranted for severe subluxation or lateral instability.  On June 2016 examination, pain and lateral instability were found, but no subluxation.  As such, a higher rating is not warranted.  Notably, during the June 2016 examination, the Veteran reported the ability to walk about 200 yards before taking a break and no limitations with standing.  As such, the Board finds that from June 20, 2016 to November 20, 2017 residual symptoms are more akin to the 20 percent rating currently assigned.

Further, there has been no evidence of ankylosis warranting higher ratings under Diagnostic Code 5256.  

As for scars, the Board notes that the Veteran has been granted a separate noncompensable rating for scars, residuals, right knee.  See July 2012 Rating Decision.  An appeal of the assigned rating is not presently before the Board.   As such, further discussion is not warranted.


Other Considerations

The Board also finds that the schedular rating criteria adequately describe the Veteran's symptoms and knee disabilities.  This means that the Veteran's disabilities do not manifest with an exceptional disability picture.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for a higher rating on an extraschedular basis for his service-connected disabilities.  38 C.F.R. § 3.321(b)(1). 

Here, the symptoms that the Veteran has reported are all contemplated by the rating schedule.  Her symptoms include pain and limitation of motion.  These are not unusual or exceptional symptoms, but rather are contemplated by the rating schedule.  During the appeal period, he has been granted temporary total evaluation for her right knee surgical procedures.  As such the regular schedular criteria provide for adequate compensation.

For these reasons, the Board declines to remand the claims just discussed for referral for extraschedular consideration.

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to his service-connected right knee disabilities. On the contrary, during a September 2012 DBQ he reported the ability to continue working at a school despite limitations from his right knee disability.  Therefore no further discussion of a TDIU is necessary.

For the foregoing reasons, the preponderance of the evidence is against the assignment of higher ratings than those currently assigned for the Veteran's right knee disabilities for all applicable periods on appeal, and the appeals as to higher ratings for those disabilities must be denied.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to a higher rating for degenerative joint disease (DJD), right knee associated with residuals right knee injury, postoperative with osteochondritis, currently rated as 10 percent disabling prior to November 20, 2017, is denied.

Entitlement to higher ratings for residuals, right knee injury, postoperative with osteochondritis, based on instability, currently rated as 10 percent disabling prior to June 20, 2016, and 20 percent from that date to November 20, 2017, are denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


